Title: Thomas Jefferson to Bernard Peyton, 25 March 1819
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
             Monticello Mar. 25. 19. 
          
          By a letter from Capt Miller of Norfolk of Feb. 16. he informed me he had put on board the steamboat for me ten gross of corks to your address. not having heard of them I am afraid the steamboat has never delivered them. in the mean while the season is so far advanced and advancing that I fear I shall lose my whole year’s stock of ale and cyder by too late bottling. if the corks are arrived I must pray you to forward them by the stage, as I cannot wait for conveyance by boat, unless there was should be one actually starting for Milton. the stage being changed by the way, things sent by it are sometimes lost, and I must therefore pray you not only to pay the driver but give him a special charge. should those from Capt Miller not have arrived, I must pray you to get me 5. gross of the best corks to be had in Richmd and to forward them immediately as above requested. your’s with affectionate esteem and respect.
           Th: Jefferson 
        